Exhibit 10.1

 

WILLDAN GROUP, INC.

AMENDED AND RESTATED 2008 PERFORMANCE INCENTIVE PLAN

 

1.    PURPOSE OF PLAN

 

The purpose of this Willdan Group, Inc. Amended and Restated 2008 Performance
Incentive Plan (this “Plan”) of Willdan Group, Inc., a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.

 

2.    ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons.  An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws.  An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine.  As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3.    PLAN ADMINISTRATION

 

3.1         The Administrator.  This Plan shall be administered by and all
awards under this Plan shall be authorized by the Administrator.  The
“Administrator” means the Board or one or more committees appointed by the Board
or another committee (within its delegated authority) to administer all or
certain aspects of this Plan.  Any such committee shall be comprised solely of
one or more directors or such number of directors as may be required under
applicable law.  A committee may delegate some or all of its authority to
another committee so constituted.  The Board or a committee comprised solely of
directors may also delegate, to the extent permitted by Section 157(c) of the
Delaware General Corporation Law and any other applicable law, to one or more
officers of the Corporation, its powers under this Plan (a) to designate the
officers and employees of the Corporation and its Subsidiaries who will receive
grants of awards under this Plan, and (b) to determine the number of shares
subject to, and the other terms and conditions of, such awards.  The Board may
delegate different levels of authority to different committees with
administrative and grant authority under this Plan.  Unless otherwise provided
in the Bylaws of the Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting Administrator shall constitute a
quorum, and (b) the vote of a majority of the members present assuming the
presence of a quorum or the unanimous written consent of the members of the
Administrator shall constitute action by the acting Administrator.

 

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter.  Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act).  To the

1



 

extent required by any applicable listing agency, this Plan shall be
administered by a committee composed entirely of independent directors (within
the meaning of the applicable listing agency).

 

3.2         Powers of the Administrator.  Subject to the express provisions of
this Plan, including, without limitation,  Sections 3.6 and 3.7, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

 

(a)          determine eligibility and, from among those persons determined to
be eligible, the particular Eligible Persons who will receive an award under
this Plan;

 

(b)          grant awards to Eligible Persons, determine the price (if any) at
which securities will be offered or awarded and the number of securities to be
offered or awarded to any of such persons (in the case of securities-based
awards), determine the other specific terms and conditions awards consistent
with the express limits of this Plan, establish the installments (if any) in
which such awards shall become exercisable or shall vest (which may include,
without limitation, performance and/or time-based schedules), or determine that
no delayed exercisability or vesting is required, establish any applicable
performance targets, and establish the events of termination or reversion of
such awards;

 

(c)          approve the forms of award agreements (which need not be identical
either as to type of award or among participants);

 

(d)          construe and interpret this Plan and any agreements defining the
rights and obligations of the Corporation, its Subsidiaries, and participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the awards granted under this Plan;

 

(e)          cancel, modify, or waive the Corporation’s rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

 

(f)          accelerate or extend the vesting or exercisability or extend the
term of any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under Section
8.6.5;

 

(g)         adjust the number of shares of Common Stock subject to any award,
adjust the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

 

(h)          determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator’s action (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);

 

(i)           determine whether, and the extent to which, adjustments are
required pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;

 

(j)           acquire or settle (subject to Sections 7 and 8.6) rights under
awards in cash, stock of equivalent value, or other consideration (subject to
the no repricing provision below); and

 

(k)          determine the fair market value of the Common Stock or awards under
this Plan from time to time and/or the manner in which such value will be
determined.

 



2



 

Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by stockholders, in no case may the Administrator
(1) amend an outstanding stock option or SAR to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or SAR in exchange for cash or other awards for the purpose of repricing
the award, or (3) cancel, exchange, or surrender an outstanding stock option or
SAR in exchange for an option or SAR with an exercise or base price that is less
than the exercise or base price of the original award.

 

3.3         Binding Determinations.  Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons.  Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time. 

 

3.4         Reliance on Experts.  In making any determination or in taking or
not taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Corporation.  No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

 

3.5         Delegation.  The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties

 

3.6         Minimum Vesting Requirement.  Except as provided in the next
sentence, all awards granted under this Plan shall be subject to a minimum
vesting requirement of one year, and no portion of any such award may vest
earlier than the first anniversary of the grant date of the award (the “Minimum
Vesting Requirement”).  The Minimum Vesting Requirement shall not apply to 5% of
the total number of shares available under this Plan.

 

3.7         Dividends on Unvested Equity Awards.  If the Corporation pays an
ordinary cash dividend, the cash dividend shall not be paid on a current basis
with respect to any awards that are not vested as of the record date for the
ordinary cash dividend.  Nothing in this Section 3.7 shall limit or restrict the
Administrator’s ability (1) for shares of Common Stock subject to restricted
stock or performance stock awards, to pay the amount of the ordinary cash
dividend upon (and subject to) the vesting of such shares of Common Stock
subject to these Awards, or (2) for stock unit awards, to credit dividend
equivalents with respect to such awards in the form of additional stock units
that will be subject to the same vesting terms and conditions as the underlying
stock unit awards to which they relate, or (3) to make any adjustment pursuant
to Section 7 of this Plan.

 

4.    SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

4.1         Shares Available.  Subject to the provisions of Section 7.1, the
capital stock that may be delivered under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock and any shares of its Common
Stock held as treasury shares.  For purposes of this Plan, “Common Stock” shall
mean the common stock of the Corporation and such other securities or property
as may become the subject of awards under this Plan, or may become subject to
such awards, pursuant to an adjustment made under Section 7.1.

 

4.2         Share Limits.  The maximum number of shares of Common Stock that may
be delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following: 

 

(1)          3,666,167 shares of Common Stock, plus

 



3



 

(2)          the number of shares of Common Stock subject to options granted
under the Willdan Group, Inc. 2006 Stock Incentive Plan (the “2006 Plan”) and
outstanding on June 9, 2008 which expire, or for any reason are cancelled or
terminated, after June 9, 2008 without being exercised.

 

The following limits also apply with respect to awards granted under this Plan:

 

(a)          The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 3,925,000 shares.

 

(b)          The maximum number of shares of Common Stock subject to those
options and stock appreciation rights that are granted during any calendar year
to any individual under this Plan is 300,000 shares.

 

(c)          Awards that are granted under this Plan during any one calendar
year to any person who, on the grant date of the award, is a non-employee
director are subject to the limits of this Section 4.2(c).  The maximum number
of shares of Common Stock subject to those awards that are granted under this
Plan during any one calendar year to an individual who, on the grant date of the
award, is a non-employee director is the number of shares that produce a grant
date fair value for the award that, when combined with the grant date fair value
of any other awards granted under this Plan during that same calendar year to
that individual in his or her capacity as a non-employee director, is $200,000;
provided that this limit is $400,000 as to (1) a non-employee director who is
serving as the Independent Chair of the Board or the Lead Independent Director
at the time the applicable grant is made or (2) any new non-employee director
for the calendar year in which the non-employee director is first elected or
appointed to the Board.  For purposes of this Section 4.2(c), a “non-employee
director” is an individual who, on the grant date of the award, is a member of
the Board who is not then an officer or employee of the Corporation or one of
its Subsidiaries.  For purposes of this Section 4.2(c), “grant date fair value”
means the value of the award as of the date of grant of the award and as
determined using the equity award valuation principles applied in the
Corporation’s financial reporting.  The limits of this Section 4.2(c) do not
apply to, and shall be determined without taking into account, any award granted
to an individual who, on the grant date of the award, is an officer or employee
of the Corporation or one of its Subsidiaries.  The limits of this Section
4.2(c) apply on an individual basis and not on an aggregate basis to all
non-employee directors as a group.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3         Awards Settled in Cash, Reissue of Awards and Shares.  To the extent
that an award granted under this Plan is settled in cash or a form other than
shares of Common Stock, the shares that would have been delivered had there been
no such cash or other settlement shall not be counted against the shares
available for issuance under this Plan.  In the event that shares of Common
Stock are delivered in respect of a dividend equivalent right granted under this
Plan, only the actual number of shares delivered with respect to the award shall
be counted against the share limits of this Plan.  To the extent that shares of
Common Stock are delivered pursuant to the exercise of a stock appreciation
right or stock option granted under this Plan, the number of underlying shares
as to which the exercise related shall be counted against the applicable share
limits under Section 4.2, as opposed to only counting the shares actually
issued.  (For purposes of clarity, if a stock appreciation right relates to
100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such
exercise.)  Except as provided in the next sentence, shares that are subject to
or underlie awards granted under this Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again be available for
subsequent awards under this Plan.  Shares that are exchanged by a participant
or withheld by the Corporation as full or partial payment in connection with any
award under this Plan, as well as any shares exchanged by a participant or
withheld by the Corporation or one of its Subsidiaries to satisfy the tax
withholding obligations related to any award, shall not be available for
subsequent awards under this Plan.  Refer to Section 8.10 for application of the
foregoing share limits with respect to assumed awards.  The Corporation may not
increase the Share Limit by repurchasing shares of Common Stock on the market
(by using cash received through the exercise of stock options or otherwise.)

 



4



 

4.4         Reservation of Shares; No Fractional Shares; Minimum Issue.    The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash).  No fractional shares shall be
delivered under this Plan.  The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan.  No fewer than 100
shares may be purchased on exercise of any award (or, in the case of stock
appreciation or purchase rights, no fewer than 100 rights may be exercised at
any one time) unless the total number purchased or exercised is the total number
at the time available for purchase or exercise under the award.

 

5.    AWARDS

 

5.1         Type and Form of Awards.  The Administrator shall determine the type
or types of award(s) to be made to each selected Eligible Person.  Awards may be
granted singly, in combination or in tandem.  Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries.  The types of awards that may be
granted under this Plan are (subject, in each case, to the no repricing
provisions of Section 3.2):

 

5.1.1         Stock Options.  A stock option is the grant of a right to purchase
a specified number of shares of Common Stock during a specified period as
determined by the Administrator.  An option may be intended as an incentive
stock option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO).  The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option.  The maximum term
of each option (ISO or nonqualified) shall be ten (10) years.  The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option.  When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

 

5.1.2         Additional Rules Applicable to ISOs.  To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options.  In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first.  To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO.  ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question).  There shall be imposed in any award agreement
relating to ISOs such other terms and conditions as from time to time are
required in order that the option be an “incentive stock option” as that term is
defined in Section 422 of the Code.  No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under Section 424(d)
of the Code) shares of outstanding Common Stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation, unless
the exercise price of such option is at least 110% of the fair market value of
the stock subject to the option and such option by its terms is not exercisable
after the expiration of five years from the date such option is granted.  If an
otherwise intended ISO fails to meet the applicable requirements of Section 422
of the Code, the option shall be a nonqualified stock option.

 

5.1.3         Stock Appreciation Rights.  A stock appreciation right or “SAR” is
a right to receive a payment, in cash and/or Common Stock, equal to the excess
of the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall be set forth in the applicable award agreement and shall be not less than
100% of

5



 

the fair market value of a share of Common Stock on the date of grant of the
SAR.  The maximum term of a SAR shall be ten (10) years.

 

5.1.4         Other Awards.  The other types of awards that may be granted under
this Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price (or no price) or ratio
related to the Common Stock, and any of which may (but need not) be fully vested
at grant or vest upon the passage of time, the occurrence of one or more events,
or the satisfaction of performance criteria or other conditions, or any
combination thereof; or (b) any similar awards with a value derived from the
value of or related to the Common Stock and/or returns thereon and other cash
awards.

 

5.2         Reserved.

 

5.3         Award Agreements.  Each award shall be evidenced by either (1) a
written award agreement in a form approved by the Administrator and executed by
the Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require.  The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation.

 

5.4         Deferrals and Settlements.  Payment of awards may be in the form of
cash, Common Stock, other awards or combinations thereof as the Administrator
shall determine, and with such restrictions as it may impose.  The Administrator
may also require or permit participants to elect to defer the issuance of shares
or the settlement of awards in cash under such rules and procedures as it may
establish under this Plan.  The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

 

5.5         Consideration for Common Stock or Awards.  The purchase price for
any award granted under this Plan or the Common Stock to be delivered pursuant
to an award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

      services rendered by the recipient of such award;

 

      cash, check payable to the order of the Corporation, or electronic funds
transfer;



6



 

      notice and third party payment in such manner as may be authorized by the
Administrator;

 

      the delivery of previously owned shares of Common Stock;

 

      by a reduction in the number of shares otherwise deliverable pursuant to
the award; or

 

      subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law.  Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise.  The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under Section
8.5 and any other conditions to exercise or purchase have been
satisfied.  Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay the purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

 

5.6         Definition of Fair Market Value.  For purposes of this Plan, “fair
market value” shall mean, unless otherwise determined or provided by the
Administrator in the circumstances, the last price (in regular trading) for a
share of Common Stock as furnished by the National Association of Securities
Dealers, Inc. (the “NASD”) through the NASDAQ Global Market Reporting System
(the “Global Market”) for the date in question or, if no sales of Common Stock
were reported by the NASD on the Global Market on that date, the last price (in
regular trading) for a share of Common Stock as furnished by the NASD through
the Global Market for the next preceding day on which sales of Common Stock were
reported by the NASD.  The Administrator may, however, provide with respect to
one or more awards that the fair market value shall equal the last price (in
regular trading) for a share of Common Stock as furnished by the NASD through
the Global Market on the last trading day preceding the date in question or the
average of the high and low trading prices of a share of Common Stock as
furnished by the NASD through the Global Market for the date in question or the
most recent trading day.  If the Common Stock is no longer listed or is no
longer actively traded on the Global Market as of the applicable date, the fair
market value of the Common Stock shall be the value as reasonably determined by
the Administrator for purposes of the award in the circumstances.  The
Administrator also may adopt a different methodology for determining fair market
value with respect to one or more awards if a different methodology is necessary
or advisable to secure any intended favorable tax, legal or other treatment for
the particular award(s) (for example, and without limitation, the Administrator
may provide that fair market value for purposes of one or more awards will be
based on an average of closing prices (or the average of high and low daily
trading prices) for a specified period preceding the relevant date).

 

5.7         Transfer Restrictions.

 

5.7.1         Limitations on Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law:
(a) all awards are non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; (b) awards shall be exercised only by the participant; and (c) amounts
payable or shares issuable pursuant to any award shall be delivered only to (or
for the account of) the participant.

 

5.7.2         Exceptions.  The Administrator may permit awards to be exercised
by and paid to, or otherwise transferred to, other persons or entities pursuant
to such conditions and procedures, including limitations on subsequent
transfers, as the Administrator may, in its sole discretion, establish in
writing.  Any permitted transfer shall be subject to compliance with applicable
federal and state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).

 



7



 

5.7.3      Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

(a)          transfers to the Corporation (for example, in connection with the
expiration or termination of the award),

 

(b)          the designation of a beneficiary to receive benefits in the event
of the participant’s death or, if the participant has died, transfers to or
exercise by the participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

 

(c)          subject to any applicable limitations on ISOs, transfers to a
family member (or former family member) pursuant to a domestic relations order
if approved or ratified by the Administrator,

 

(d)          if the participant has suffered a disability, permitted transfers
or exercises on behalf of the participant by his or her legal representative, or

 

(e)          the authorization by the Administrator of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of awards consistent with applicable laws and
the express authorization of the Administrator.

 

5.8         International Awards.  One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States.  Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

 

6.    EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

6.1         General.  The Administrator shall establish the effect of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award.  If the participant is not an
employee of the Corporation or one of its Subsidiaries and provides other
services to the Corporation or one of its Subsidiaries, the Administrator shall
be the sole judge for purposes of this Plan (unless a contract or the award
otherwise provides) of whether the participant continues to render services to
the Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

 

6.2         Events Not Deemed Terminations of Service.  Unless the express
policy of the Corporation or one of its Subsidiaries, or the Administrator,
otherwise provides, the employment relationship shall not be considered
terminated in the case of (a) sick leave, (b) military leave, or (c) any other
leave of absence authorized by the Corporation or one of its Subsidiaries, or
the Administrator; provided that, unless reemployment upon the expiration of
such leave is guaranteed by contract or law or the Administrator otherwise
provides, such leave is for a period of not more than three months.  In the case
of any employee of the Corporation or one of its Subsidiaries on an approved
leave of absence, continued vesting of the award while on leave from the employ
of the Corporation or one of its Subsidiaries may be suspended until the
employee returns to service, unless the Administrator otherwise provides or
applicable law otherwise requires.  In no event shall an award be exercised
after the expiration of the term set forth in the applicable award agreement.

 

6.3         Effect of Change of Subsidiary Status.  For purposes of this Plan
and any award, if an entity ceases to be a Subsidiary of the Corporation a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Person in respect of such Subsidiary who does not
continue as an Eligible Person in respect of the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status, unless the Subsidiary that is
sold, spun-off or otherwise divested (or its successor or a direct or indirect
parent of such Subsidiary or successor) assumes the Eligible Person’s award(s)
in connection with such transaction.

 



8



 

7.    ADJUSTMENTS; ACCELERATION

 

7.1         Adjustments.  Subject to Section 7.2, upon (or, as may be necessary
to effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

 

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards and/or period applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding performance-based
awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

7.2         Corporate Transactions - Assumption and Termination of Awards.  Upon
the occurrence of any of the following: any merger, combination, consolidation,
or other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Administrator may make provision for a
cash payment in settlement of, or for the assumption, substitution or exchange
of any or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.  Upon the occurrence of any event described in the preceding sentence,
then, unless the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the award or the
award would otherwise continue in accordance with its terms in the
circumstances: (1) subject to Section 7.4 and unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested, all shares of restricted stock then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award (with any
performance goals applicable to the award in each case being deemed met, unless
otherwise provided in the award agreement, at the “target” performance level);
and (2) each award shall terminate upon the related event; provided that the
holder of an option or SAR shall be given reasonable advance notice of the
impending termination and a reasonable opportunity to exercise his or her
outstanding vested options and SARs (after giving effect to any accelerated
vesting required in the circumstances) in accordance with their terms before the
termination of such awards (except that in no case shall more than ten days’
notice of the impending termination be required and any acceleration of vesting
and any exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator

9



 

may, in its discretion, provide for the accelerated vesting of any award or
awards as and to the extent determined by the Administrator in the
circumstances.

 

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

 

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares.  Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the award if an event giving rise to an acceleration does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

7.3         Other Acceleration Rules.  The Administrator may override the
provisions of Section 7.2 and/or 7.4 by express provision in the award agreement
and may accord any Eligible Person a right to refuse any acceleration, whether
pursuant to the award agreement or otherwise, in such circumstances as the
Administrator may approve.  The portion of any ISO accelerated in connection
with an event referred to in Section 7.2 (or such other circumstances as may
trigger accelerated vesting of the award) shall remain exercisable as an ISO
only to the extent the applicable $100,000 limitation on ISOs is not
exceeded.  To the extent exceeded, the accelerated portion of the option shall
be exercisable as a nonqualified stock option under the Code.

 

7.4         Golden Parachute Limitation.  Notwithstanding anything else
contained in this Section 7 to the contrary, in no event shall any award or
payment be accelerated under this Plan to an extent or in a manner so that such
award or payment, together with any other compensation and benefits provided to,
or for the benefit of, the participant under any other plan or agreement of the
Corporation or any of its Subsidiaries, would not be fully deductible by the
Corporation or one of its Subsidiaries for federal income tax purposes because
of Section 280G of the Code.  If a participant would be entitled to benefits or
payments hereunder and under any other plan or program that would constitute
“parachute payments” as defined in Section 280G of the Code, then the
participant may by written notice to the Corporation designate the order in
which such parachute payments will be reduced or modified so that the
Corporation or one of its Subsidiaries is not denied federal income tax
deductions for any “parachute payments” because of Section 280G of the Code.

 

8.    OTHER PROVISIONS

 

8.1         Compliance with Laws.  This Plan, the granting and vesting of awards
under this Plan, the offer, issuance and delivery of shares of Common Stock,
and/or the payment of money under this Plan or under awards are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith.  The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

 

8.2         No Rights to Award.  No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.

 

8.3         No Employment/Service Contract.  Nothing contained in this Plan (or
in any other documents under this Plan or in any award) shall confer upon any
Eligible Person or other participant any right to continue in the employ or
other service of the Corporation or one of its Subsidiaries, constitute any
contract or

10



 

agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause.  Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

 

8.4         Plan Not Funded.  Awards payable under this Plan shall be payable in
shares or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards.  No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder.  Neither the provisions of this Plan (or of
any related documents), nor the creation or adoption of this Plan, nor any
action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any participant, beneficiary or other
person.  To the extent that a participant, beneficiary or other person acquires
a right to receive payment pursuant to any award hereunder, such right shall be
no greater than the right of any unsecured general creditor of the Corporation.

 

8.5         Tax Withholding.  Upon any exercise, vesting, or payment of any
award or upon the disposition of shares of Common Stock acquired pursuant to the
exercise of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code or upon any other tax withholding event, the Corporation
or one of its Subsidiaries shall have the right at its option to:

 

(a)          require the participant (or the participant’s personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment; or

 

(b)          deduct from any amount otherwise payable in cash to the participant
(or the participant’s personal representative or beneficiary, as the case may
be) the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such cash payment.

 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy any applicable
withholding obligation on exercise, vesting or payment.

 

8.6         Effective Date, Termination and Suspension, Amendments.

 

8.6.1        Effective Date.  This Plan was originally effective as of June 9,
2008, the Stockholder Approval Date (the “Effective Date”).  This amended
version of the Plan is effective as of April 18, 2019, the date this amended
version of the Plan was approved by the Board (the “Amendment Date”).  This Plan
shall be submitted for and subject to shareholder approval no later than twelve
months after the Amendment Date.  Unless earlier terminated by the Board and
subject to any extension that may be approved by the shareholders, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of Amendment Date.  After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

 

8.6.2         Board Authorization.  The Board may, at any time, terminate or,
from time to time, amend, modify or suspend this Plan, in whole or in part.  No
awards may be granted during any period that the Board suspends this Plan.

 



11



 

8.6.3         Stockholder Approval.  To the extent then required by applicable
law or any applicable listing agency or required under Sections 422 or 424 of
the Code to preserve the intended tax consequences of this Plan, or deemed
necessary or advisable by the Board, any amendment to this Plan shall be subject
to stockholder approval.

 

8.6.4         Amendments to Awards.  Without limiting any other express
authority of the Administrator under (but subject to) the express limits of this
Plan, the Administrator by agreement or resolution may waive conditions of or
limitations on awards to participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a participant,
and (subject to the requirements of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of awards.  Any amendment or other action
that would constitute a repricing of an award is subject to the no repricing
provision set forth in Section 3.2(g).

 

8.6.5        Limitations on Amendments to Plan and Awards.  No amendment,
suspension or termination of this Plan or amendment of any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change.  Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

8.7         Privileges of Stock Ownership.  Except as otherwise expressly
authorized by the Administrator, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant.  Except as expressly
required by Section 7.1 or otherwise expressly provided by the Administrator, no
adjustment will be made for dividends or other rights as a stockholder for which
a record date is prior to such date of delivery.

 

8.8         Governing Law; Construction; Severability.

 

8.8.1         Choice of Law.  This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware.

 

8.8.2         Severability.  If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

 

8.8.3         Plan Construction.

 

It is the intent of the Corporation that the awards and transactions permitted
by awards be interpreted in a manner that, in the case of participants who are
or may be subject to Section 16 of the Exchange Act, qualify, to the maximum
extent compatible with the express terms of the award, for exemption from
matching liability under Rule 16b-3 promulgated under the Exchange
Act.  Notwithstanding the foregoing, the Corporation shall have no liability to
any participant for Section 16 consequences of awards or events under awards if
an award or event does not so qualify.

 

8.9         Captions.  Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

 

8.10       Stock-Based Awards in Substitution for Stock Options or Awards
Granted by Other Corporation.  Awards may be granted to Eligible Persons in
substitution for or in connection with an assumption of employee stock options,
SARs, restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity.  The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect adjustments giving effect to the
assumption or substitution consistent with the conversion applicable to the
Common Stock in the transaction and any change in the issuer of the
security.  Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired

12



 

company (or previously granted by a predecessor employer (or direct or indirect
parent thereof) in the case of persons that become employed by the Corporation
or one of its Subsidiaries in connection with a business or asset acquisition or
similar transaction) shall not be counted against the Share Limit or other
limits on the number of shares available for issuance under this Plan.

 

8.11       Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be
deemed to limit the authority of the Board or the Administrator to grant awards
or authorize any other compensation, with or without reference to the Common
Stock, under any other plan or authority.

 

8.12       No Corporate Action Restriction.  The existence of this Plan, the
award agreements and the awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary.  No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

 

8.13       Other Company Benefit and Compensation Programs.  Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in
writing.  Awards under this Plan may be made in addition to, in combination
with, as alternatives to or in payment of grants, awards or commitments under
any other plans or arrangements of the Corporation or its Subsidiaries.

 

8.14       Administrator Discretion.  Notwithstanding Section 3.6, the Minimum
Vesting Requirement shall not limit or restrict the Administrator’s discretion
to accelerate the vesting of any award in circumstances it determines to be
appropriate (whether in connection with a transaction, termination of employment
or for any other reason).

 

8.15       Clawback Policy.  The awards granted under this Plan are subject to
the terms of the Corporation’s recoupment, clawback or similar policy as it may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of awards or any shares of Common Stock or other cash or property received with
respect to the awards (including any value received from a disposition of the
shares acquired upon payment of the awards).

 

13

